DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 2-8, 10-12 and 17-19 would be objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending resolution of the rejection of claims claim 1-13 and 17-19 under 35 U.S.C. 112(b) detailed below.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because of various informalities. It is suggested that Applicant amend the abstract as follows:
-- Disclosed is a computer implemented method carried out on an IT framework and a relative apparatus including: an orchestrator module; an optimizer module; a configurator module; a load generator module; and a telemetry module. The method includes: identifying tunable parameters representing a candidate configuration for a [[the]] System Under Test (SUT), and applying the candidate configuration to the SUT using the configurator module; performance testing the SUT to determine a performance indicator; supplying performance metrics to the optimizer module’s machine learning model to generate an optimized candidate configuration. The model provides as output, in correspondence of a candidate set of parameters, an expected value of the performance indicator and a prediction uncertainty thereof, used by the optimizer module to build an Acquisition Function used to derive a candidate configuration and by the load generator module to build the test workload. The test workload is computed through the machine learning model. -- 

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an orchestrator module in claims 1 and 14, and a telemetry module in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 1
-- A computer implemented method carried out on an IT framework including --
-- a load generator module (104), driven by said orchestrator module (100) to inject a test workload into said System Under Test (SUT) so as to reach a work regime, and --
-- running a performance test on said System Under Test (SUT) and collecting performance metrics using said at least one processor through said telemetry module (105) to determine a performance indicator; --
Claim 2
-- The computer implemented method as in claim 1, wherein an output of said machine learning (ML) model  is further submitted to an outliers detection  step to discard individual performance metrics which are affected by noise in the IT system. --
Claim 3
-- The computer implemented method as in claim 2, wherein said outliers detection step is performed by estimating a likelihood quantity of said machine learning (ML) model in correspondence of a number (n) [[(N)]] of past sets  of candidate parameters including the steps of
computing a likelihood quantity of said machine learning (ML) model after n sets of candidate parameters having been tested,
removing a set of candidate parameters and computing  a modified machine learning (ML) model with the remaining (n-1) sets  of candidate parameters,
calculating a modified likelihood quantity of said modified machine learning (ML) model and discarding said set of candidate parameters if the modified likelihood quantity is higher than said likelihood quantity,
repeating said steps of removing and calculating for each of said n past sets of candidate parameters,
creating a final machine learning (ML) model with only a [[the]] not discarded set of candidate parameters, to be used for  generating an optimized candidate set of tunable parameters. --
Claim 5
-- The computer implemented method as in claim 1, wherein said Acquisition Function (AF) is modified in regions where said prediction uncertainty is above a certain uncertainty threshold, namely when said Acquisition Function (AF) needs to be minimized AF [[it]] is set to plus infinity, whereas AF [[it]] is set to zero when said Acquisition Function (AF) needs to be maximized. --
Claim 6
-- The computer implemented method as in claim 1, wherein a maximum intensity of said test workload is set as an [[the]] upper confidence bound (UCB) derived by the said machine learning (ML) model, possibly adjusted by a first multiplication factor (α1). --
Claim 7
-- The computer implemented method as in claim 1, wherein said test workload is comprised of a Startup Phase and a Measurement Phase, wherein a [[the]] Startup Phase maximum workload intensity is set to a [[the]] lower confidence bound (LCB) derived by said machine learning (ML) model, possibly adjusted by a second multiplication factor (α2). --
Claim 8
-- The computer implemented method as in claim 7, wherein a [[the]] step size used during the Startup Phase is the lower confidence bound (LCB) derived by the ML model, possibly adjusted by a multiplication factor. --
Claim 9
-- The computer implemented method as in claim 1, wherein a [[the]] set of parameters to be selected for optimization is computed by correlating performance metrics of a baseline performance test with historical data. --
Claim 10
-- The computer implemented method as in claim 9, wherein the set of parameters to be selected for  optimization  is selected by a sensitivity analysis that measures the sensitivity of a [[the]] goal metric to a [[the]] parameter setting, the set of parameters with the highest sensitivity score being selected as a [[the]] set of parameters to be tuned. --
Claim 11
-- The computer implemented method as in claim 9, wherein the set of parameters to be selected for  optimization  is selected by a sensitivity analysis that measures the sensitivity of key selected performance metrics to a [[the]] parameter setting, a [[the]] sensitivity score being used as an impact factor for the parameters and the parameters with the highest impact factor being selected as a [[the]] set of parameters to be tuned. --
Claim 12
-- The computer implemented method as in claim 9, wherein a [[the]] set of parameters not to be selected for  optimization  is selected by a sensitivity analysis that measures the sensitivity of a [[the]] goal metric to a [[the]] parameter setting in relation to a [[the]] default value of the parameter, a [[the]] sensitivity score being used as a risk factor and all parameters with a risk factor exceeding a user defined threshold being removed from a [[the]] set of parameters to be tuned. --
Claim 14
-- an optimizer module (101), driven by said orchestrator module (100) to generate candidate configurations of said System Under Test (SUT) having a candidate set of tunable parameters, implementing a machine learning (ML) model, --
-- a configurator module (103), driven by said orchestrator module (100) to at least apply said candidate configurations to said System Under Test (SUT), --
-- a load generator module (104), driven by said orchestrator module (100) to inject a test workload into said System Under Test (SUT) so as to reach a work regime, and --
-- a candidate set of tunable parameters for said System Under Test (SUT)[[,]] is identified using at least one processor through said optimizer module (101), said candidate set of tunable parameters being applied to said System Under Test (SUT) using said configurator module (103); --
-- a performance test is run on said System Under Test (SUT) so as to collect performance metrics using said at least one processor through said telemetry module (105) to determine a performance indicator; --
Claim 15
-- The apparatus including an IT framework as in claim 14, wherein an output of said machine learning (ML) model  is further submitted to an outliers detection  process to discard individual performance metrics which are affected by noise in the IT system. --
Claim 16
-- The apparatus as in claim 15, wherein said outliers detection process comprises an estimation of a likelihood quantity of said machine learning (ML) model in correspondence of a number (n) [[(N)]] of past sets  of candidate parameters. --
Claim 17
-- The computer implemented method as in claim 9, wherein the set of parameters to be selected for  optimization  is selected by a sensitivity analysis that measures the sensitivity of a [[the]] goal metric to a [[the]] parameter setting, the parameters with the highest sensitivity score being selected as a [[the]] set of parameters to be tuned, where the number of parameters to be set is 20. --
Claim 18
-- The computer implemented method as in claim 9, wherein the set of parameters to be selected for  optimization  is selected by a sensitivity analysis that measures the sensitivity of key selected performance metrics to a [[the]] parameter setting, a [[the]] sensitivity score being used as an impact factor for the parameters and the parameters with the highest impact factor being selected as a [[the]] set of parameters to be tuned, where the number of parameters to be set is 20. --
Claim 19
-- The computer implemented method as in claim 9, wherein a [[the]] set of parameters not to be selected for  optimization  is selected by a sensitivity analysis that measures the sensitivity of a [[the]] goal metric to a [[the]] parameter setting in relation to a [[the]] default value of the parameter, a [[the]] sensitivity score being used as a risk factor and all parameters with a risk factor exceeding a user defined threshold, which is 20%, being removed from a [[the]] set of parameters to be tuned. --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-13 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitations "wherein said machine learning (ML) model uses Bayesian Optimization with Gaussian Processes (GP) as a surrogate model, and such a model provides as output, in correspondence of a candidate set of parameters, both an expected value of said performance indicator and a prediction uncertainty thereof which are used by said optimizer module (101) to build an Acquisition Function (AF) which is used to derive a candidate configuration and by said load generator module (104) to build said test workload." (emphasis added) It is unclear whether the clause such a model refers to the machine learning model or to the surrogate model. For purposes of examination such a model will refer to the surrogate model.
Dependent claims 2-13 and 17-19, taken individually with claim 1, recite the same limitation and, therefore, suffer from the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120310618 A1 - hereinafter "B'Far" from the third-party IDS dated 8/12/21, in view of US 20140351412 A1 - hereinafter "Elisha", and in view of "CherryPick: Adaptively Unearthing the Best Cloud Configurations for Big Data Analytics" - hereinafter" Alipourfard".

With respect to claim 1, B'Far teaches,
A computer implemented method carried out on an IT framework including - Fig. 12
an orchestrator module (100) where workflows, - "For example, the configuration selector (orchestrator module) may include a configuration validator, a classification trainer, and/or a configuration generator." [0009]. "In an embodiment, the configuration selector uses processes (workflows) that are designed to find a minimal set of configurations that will produce the best possible performance model of the application." [0038] "The configuration selector may be configured to select a set of configurations for the system under test." [0008]. "Each configuration may comprise a plurality of configurable parameters of the system." [0011].
an optimizer module (101), - Model creator 106 (Fig. 1) and Model optimizer 108 (Fig. 1), in combination, are interpreted as an optimizer module; driven by said orchestrator module (100) - Fig. 1; to generate candidate configurations of said System Under Test (SUT) having a set of tunable parameters, implementing a machine learning (ML) model, - "The model optimizer may be configured to determine, based at least in part on the created model, one or more configurations for the system under test." [0008] "Each configuration may comprise a plurality of configurable parameters of the system." [0011]. "In an embodiment, the model creator 106 creates the model using supervised learning with the application's configurations and workload as the model's input..." [0047]
a configurator module (103), driven by said orchestrator module (100) to at least apply said candidate configurations to said System Under Test (SUT), - "In an embodiment, a configuration selector 402 (orchestrator module), such as in FIG. 1, comprises three components utilized in the process 400: a configuration validator 404 (configurator module), a classifier trainer 406, and a configuration generator 408. As with the system 100 described above, each of the components may be modules configured to perform various functions described herein. In an embodiment, the configuration validator 404 is configured to determine whether one or more configurations are valid. The configuration validator 404 may be application-dependent. Valid configurations may be passed to an application simulator 410, which may be an application simulator pictured in FIG. 1. The configuration validator 404 may check whether there are enough valid configurations before the configurations are passed on to the application simulator." [0042]; Fig. 4
a load generator module (104), driven by said orchestrator (100) to inject a test workload into said System Under Test (SUT) - "Simulating the configured system may include causing virtual users of the system to interact with the system." [0011]. "The application simulator 410, in an embodiment, simulates an application under various configurations and usage patterns while collecting performance data from these simulations." [0046]; Fig. 4. "Accordingly, in an embodiment, the configuration selector 102 (orchestrator module) uses design of experiments (DoE) techniques to find a set of valid configurations to feed into an application simulator." [0038]. Application simulator 410 logic for causing virtual users to interact with the system is interpreted as a load generator module; so as to reach a work regime, and - This limitation recites an intended result carrying no patentable weight.
a telemetry module (105) provided to gather performance metrics from said System Under Test (SUT) under said injected test workload, - "The application simulator 410, in an embodiment, simulates an application under various configurations and usage patterns while collecting performance data from these simulations." [0046]; Fig. 4. "Performance data for an application is obtained by observing the application during short representative runs (also called "simulations") under different configurations and workloads." [0038] Application simulator 410 logic for collecting performance data under a workload/virtual user interaction is interpreted as the telemetry module.
comprising the following steps: identifying a set of tunable parameters representing a candidate configuration for said System Under Test (SUT), using at least one processor through said optimizer module (101), - Model creator 106 (Fig. 1) and Model optimizer 108 (Fig. 1), in combination, are interpreted as an optimizer module. "The model optimizer may be configured to determine, based at least in part on the created model, one or more configurations for the system under test." [0008]. "Each configuration may comprise a plurality of configurable parameters of the system." [0011]; Fig. 12.
and applying said candidate configuration to said System Under Test (SUT) using said configurator module (103); - "The received configurations may be used to simulate 904 the system under each of the configurations." [0063]; Fig. 9. "In an embodiment, the configuration validator 404 is configured to determine whether one or more configurations are valid. The configuration validator 404 may be application-dependent. Valid configurations may be passed to an application simulator 410, which may be an application simulator pictured in FIG. 1. The configuration validator 404 (configurator module) may check whether there are enough valid configurations before the configurations are passed on to the application simulator." [0042]
running a performance test on said System Under Test (SUT) and collecting performance metrics using said at least one processor through said telemetry module (105) - "The application simulator may be configured to simulate the system under test under the selected set of configurations and provide, based at least in part on simulating the system under test, performance data for the system under test. The model creator may be configured to create, based at least in part on the provided performance data, a model of the system under test." [0008]; Fig. 12. Application simulator logic for simulating the SUT and collecting performance data is interpreted as the telemetry module; to determine a performance indicator; - "Generating an optimal configuration for a system may include determining one or more configurations that, when input into the model, result in a maximum, minimum, or other desirable value for some performance characteristic that the model represents." [0065]
supplying said performance metrics to said machine learning (ML) model of the optimizer module (101) - "Thus, performance data can be collected from Enterprise Manager (EM) and passed on to the model creator component." [0046]. "In an embodiment, the model creator 106 creates the model using supervised learning with the application's configurations and workload as the model's input..." [0047] to generate an optimized candidate configuration, - "Returning to FIG. 1, the model optimizer, in an embodiment, takes the model created by the model creator 106 component, and determines one or more configurations that produce optimal performance with respect to one or more user-specified objective functions." [0055]
B'Far does not explicitly teach an orchestrator module (100) where performance metrics are defined.
However, in the analogous field of performance monitoring, Elisha teaches:
"In implementations, a user of the user device 120 can desire to evaluate the performance of the computer resource service 102. For instance, the user can desire to determine the best location, computer systems, and configuration of MIs to be initiated in the computer resource service. To achieve this, the user device 120 can send a request, to the resource monitoring tool 100, to provide a set of the performance metrics. In response, the resource monitoring tool 100 can be configured to search the performance data store 114 and retrieve a set of the performance metrics that match the request of the user device 120. The resource monitoring tool 100 can be configured to send the set of performance metrics to the user device 120." [0034]
"To provide meaningful information to the user device 120, the resource monitoring tool 100 can be configured to utilize filters when determining the set of performance metrics to retrieve for the user device 120. In particular, the resource monitoring tool 100 can utilize the filters to determine the particular performance metrics to retrieve for the user device. The filters can include one or more parameters that specify which of the performance metrics is desired by the user device 120." [0035]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement B'Far with Elisha's teachings because doing so would provide B'Far's system with the ability to determine the best configuration of virtual machines to be initiated in a computer resource service, as suggested by Elisha [0034].
B'Far does not explicitly teach the following limitations which, in the analogous field of machine learning, are taught by Alipourfard.
For example, Alipourfard teaches:
wherein said machine learning (ML) model uses Bayesian Optimization with Gaussian Processes (GP) as a surrogate model, and - "CherryPick is a system that leverages Bayesian Optimization to build performance models for various applications, and the models are just accurate enough to distinguish the best or close-to-the-best configuration from the rest with only a few test runs." (Abstract). "Although any conjugate distribution can be used as a prior in BO [32], we chose Gaussian Process because it is widely accepted as a good surrogate model for BO [33]." (page 480, col. 1, ¶2)
such a model provides as output, in correspondence of a candidate set of parameters, - "Figure 4 shows the joint process of performance modeling and configuration searching. We start with a few initial cloud configurations (e.g., three), run them, and input the configuration details and job completion time into the performance model. We then dynamically pick the next cloud configuration to run based on the performance model and feed the result back to the performance model. We stop when we have enough confidence that we have found a good configuration." (page 471, col. 2, last ¶ through page 472, col. 1, ¶1); both an expected value of said performance indicator and a prediction uncertainty thereof - "...1) where C(~x) (performance indicator) is the total cost of cloud configuration ~x..." (page 472, col. 1, "3.2 Problem formulation"). "By modeling C(~x) as a stochastic process, e.g. a Gaussian Process [26], BO can compute the confidence interval of C(~x) according to one or more samples taken from C(~x). A confidence interval is an area that the curve of C(~x) is most likely (e.g. with 95% probability) passing through. For example, in Figure 5(a), the dashed line is the actual function C(~x). With two samples at ~x1 and ~x2, BO computes a confidence interval that is marked with a blue shadowed area. The black solid line shows the expected value of C(~x) and the value of C(~x) at each input point~x falls in the confidence interval with 95% probability." (page 472, col. 2, ¶1); which are used by said optimizer module (101) to build an Acquisition Function (AF) - "BO can smartly decide the next point to sample using a pre-defined acquisition function that also gets updated with the confidence interval." (page 472, col. 2, ¶2). "The acquisition function shown in Eqn (3) is designed to minimize C(~x) without further constraints." (page 473, col. 3, last ¶). Logic in CherryPick for performing the foregoing is interpreted as the optimizer module (see Fig. 6 on page 475); which is used to derive a candidate configuration - "After that, at Step 3, CherryPick relies on BO’s acquisition function to choose the best configuration to run next." (page 472, col. 2, ¶3); and by said load generator module (104) to build said test workload, and said test workload is computed through said machine learning (ML) model. - "Picking a good cloud configuration is even more important for recurring jobs where similar workloads are executed repeatedly, e.g. daily log parsing." (page 470, col. 2, ¶2). "We start with a few initial cloud configurations (e.g., three), run them, and input the configuration details and job completion time into the performance model. We then dynamically pick the next cloud configuration to run based on the performance model and feed the result back to the performance model. We stop when we have enough confidence that we have found a good configuration." (page 471, col. 2, last ¶ through page 472, col. 1, ¶1). Logic in CherryPick for generating jobs/workload is interpreted as the load generator module (see Fig. 6 on page 475).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement B'Far and Elisha with Alipourfard's teachings because doing so would provide B'Far/Elisha's system with the ability to identify "optimal or near-optimal cloud configurations that minimize cloud usage cost, guarantee application performance and limit the search overhead for recurring big data analytic jobs", as suggested by Alipourfard (page 469, col. 2, ¶5).

With respect to claim 13, B-Far teaches,
A non-transitory computer readable medium storing instructions that, when executed by a computer, cause the computer to perform the method as in claim 1. - Fig. 12
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 14, B-Far teaches,
An apparatus including an IT framework comprising at least - Fig. 12
The remaining limitations are rejected for the same reasons given for analogous claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over B'Far, Elisha, and Alipourfard, and in view of US 20170286282 A1 - hereinafter "Simpson".

With respect to claim 9, B-Far does not explicitly teach,
wherein the set of parameters to be selected for optimization is computed by correlating performance metrics of a baseline performance test with historical data.
However, in the analogous field of performance testing, Simpson teaches:
"FIG. 1A shows a method 10 for deriving application-specific operating parameters during a testing phase in which the application runs on the legacy system. The application is run on a legacy system 12 and for each code block 14, performance information is recorded or derived 16." [0015]
"The performance characteristics determined for the application in the testing stage can be used as a baseline for running the same application on a new system to ensure backwards compatibility." [0013]
"The performance information may be further analyzed at 18 and selected performance information may be combined to determine a set of performance characteristics 19, which may then be saved or transferred 20." [0018]
"The performance characteristic determination stage 18 may determine which performance information values are useful for tuning operating parameters, e.g., by determining correlations between changes in key performance information values and operating parameters through multivariate analysis as many different performance information values may change in response to changes in a given operating parameter." [0027]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement B'Far, Elisha and Alipourfard with Simpson's teachings because doing so would provide B'Far/Elisha/Alipourfard's system with the ability to facilitate determining which performance information values are useful for tuning operating parameters, as suggested by Simpson [0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192